Citation Nr: 1739446	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-45 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the lumbar spine prior to July 23, 2012.

2.  Entitlement to a schedular rating in excess of 20 percent for IVDS of the lumbar spine from July 23, 2012 to May 20, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1984 to September 1994.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2013.

These matters were remanded by the Board in April 2014 for further development.  In a January 2015 decision, the Board denied a rating in excess of 10 percent for lumbar spine IVDS prior to July 23, 2012 and denied a rating in excess of 20 percent for lumbar spine IVDS for the period from July 23, 2012 to May 20, 2014.
The Veteran appealed and in July 2016, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion) vacating the January 2015 Board decision to the extent that it denied entitlement to schedular disability ratings in excess of 10 percent for the Veteran's service-connected lumbar spine IVDS for the period prior to July 23, 2012, and in excess of 20 percent for the period from July 23, 2012, through May 20, 2014, and remanding the claims for readjudication and additional development.  The Veteran did not appeal the Board's denial of his requests for (1) an increased disability rating in excess of 40 percent for his service-connected back disability beginning on May 21, 2014; (2) a disability rating in excess of 10 percent for left-lower-extremity neuropathy; (3) a disability rating in excess of 20 percent for right lower- extremity radiculopathy; and (4) a TDIU pursuant to 38 C.F.R. § 4.16(a).  Thus, these issues are not before the Board.

Additionally, in a December 2015 decision, the Board denied entitlement to an extraschedular disability rating for the Veteran's back disability, to include associated orthopedic and neurologic manifestations, and an extraschedular rating for the combined effects of all of his service-connected disabilities.  These issues were not the subject of the July 2016 Joint Motion and are thus not currently before the Board.  

This matter was last remanded by the Board in February 2017.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2016 Joint Motion, the Court found that the July 2012 VA examination was inadequate because the report did not address the impact of the Veteran's reported flare-ups described in terms of limitation of motion, nor was an explanation provided as to why an estimation of the motion lost during flare-ups could not be provided.  

Additionally, in his Appellate Brief before the Court, the Veteran argued that the May 2014 VA examination was also inadequate because although the Veteran reported exacerbation of his back pain and radicular symptoms if he sat too long or in a chair without adequate lumbar support, the examiner did not provide an estimate of the additional range of motion loss caused by the flare-up, but rather stated that such an opinion could not be provided without resort to speculation "in absence of the Veteran's flare-up at examination."  The Veteran argued that this explanation was inadequate because "it is unclear whether the examiner's inability to provide an opinion is 'the first impression of an uninformed examiner' or 'an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.'" citing Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Veteran further argued that it is also "unclear from this explanation whether the examiner considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis."  

In a March 2017 VA examination report, the examiner noted that the Veteran did not report experiencing flare-ups.  The examiner further stated that he was unable to express any functional loss during a flare-up or with repeated use over time in terms of degrees of additional range of motion loss because the Veteran was not being examined during a flare-up or after repeated use over time.  The March 2017 VA examiner, like the May 2014 VA examiner, did not provide any additional explanation as to why he could not estimate the Veteran's additional range of motion loss caused by repeated use over time.

Recently, the Court in Sharp v. Shulkin, __ Vet. App. __, No. 16-1385 (September 6, 2017) addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at *9.  

Thus, in light of the June 2016 Joint Motion and the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups.  Moreover, the VA examiner should also provide retrospective medical opinions addressing the degree of functional ability during flare-ups of the Veteran's service-connected lumbar spine disability based on the Veteran's description of his flare-ups during the July 2012 and May 2014 VA examinations.  See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from March 2017 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for his lumbar spine disability.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also provide a retrospective opinion, as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence, for the July 2012, May 2014 and March 2017 VA examinations.  For each examination, the examiner is asked to provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

